     Case 2:19-cv-00622 Document 20 Filed 06/16/20 Page 1 of 2 PageID #: 1028



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             CHARLESTON DIVISION


WILLIAM MICHAEL WHITE, SR.,

                          Plaintiff,

v.                                            CIVIL ACTION NO. 2:19-cv-00622

ANDREW SAUL,
Commissioner of Social Security,

                          Defendant.


                     MEMORANDUM OPINION AND ORDER

        This action was referred to United States Magistrate Judge Omar J. Aboulhosn

for submission to this court of proposed findings of fact and recommendation for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). On April 14, 2020, Magistrate Judge

Aboulhosn submitted the Proposed Findings of Fact and Recommendation(“PF&R”),

[ECF No. 19], recommending the court DENY the Claimant’s request for reversal or

remand, [ECF No. 14], GRANT the Defendant’s request to affirm the decision, [ECF

No. 15], AFFIRM the final decision of the Commissioner, and DISMISS this matter

from this Court’s docket. To date, no objections to Magistrate Judge Aboulhosn’s

PF&R have been filed, and the time period for the filing of objections has passed.

        Accordingly, the court ADOPTS and INCORPORATES herein the PF&R. For

the reasons stated, the court DENIES the Claimant’s request for reversal or remand,

[ECF No. 14], GRANTS the Defendant’s request to affirm the decision, [ECF No. 15],
   Case 2:19-cv-00622 Document 20 Filed 06/16/20 Page 2 of 2 PageID #: 1029



AFFIRMS the final decision of the Commissioner, and DISMISSES this matter from

this Court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record

and any unrepresented party.

                                      ENTER:      June 16, 2020
